Citation Nr: 0934613	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-02 670	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for throat cancer.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In a July 2, 2009 decision, the Board denied the Veteran's 
appeal for service connection for throat cancer.  In 
correspondence received by the RO in June 2009, but not 
associated with the claims file until August 2009, the 
Veteran submitted additional argument regarding the claim for 
service connection for throat cancer and a May 2005 VA 
unofficial operation report.  This supplemental decision of 
the Board will solely address this evidence that was in VA's 
possession, but not yet associated with the claims file to be 
considered by the Board, at the time of the July 2, 2009 
Board decision.  


FINDING OF FACT

The evidence reviewed in this decision, by itself as well as 
in consideration with the evidence previously considered in 
the Board's July 2, 2009 decision, demonstrates that the 
Veteran's throat cancer is not etiologically related to 
service.


CONCLUSION OF LAW

Throat cancer was not incurred in, aggravated by, or 
otherwise related to service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims; however, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR IV.ii.2.C.9.a.  Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Id.  Some 
of the major occupations involving exposure to asbestos 
include mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as 
clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  M21-1MR IV.ii.2.C.9.f.   

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers 
of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system (except the prostate).  
M21-1MR IV.ii.2.C.9.b.   

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  
M21-1MR IV.ii.2.C.9.d.  The adjudication of a claim for 
service connection for a disability resulting from asbestos 
exposure should include a determination as to whether or 
not:  (1)  service records demonstrate the Veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
Veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  M21-1MR IV.ii.2.C.9.h.   

Supplemental Analysis of Service Connection 

This analysis is supplemental to the July 2, 2009 Board 
decision that denied the Veteran's appeal for service 
connection for throat cancer.  The Board's July 2, 2009 
decision remains the decision of the Board, and additional 
facts and reasons and bases for decision should be 
referenced.  This supplemental decision is for the purpose of 
addressing the additional evidence (May 2005 VA unofficial 
operation report) and argument received by the RO in June 
2009.  This supplemental decision of the Board will address 
this piece of evidence that was in VA's possession, but not 
yet associated with the claims file, at the time of the July 
2, 2009 Board decision.  

The Veteran contends that a piece of evidence he submitted, a 
May 2005 VA unofficial operation report, shows that the March 
2009 Veterans Health Administration (VHA) reviewing 
oncologist was incorrect in his characterization of the 
Veteran's 2005 neck surgery to remove his tumors, in that the 
Veteran's jugular vein was not involved.  The Veteran 
submitted a May 18, 2005 VA operation report from Dr. W.Z., 
which is marked at the top "WORK COPY - NOT FOR MEDICAL 
RECORD."  The Veteran contends that the VA physician told 
him that his operation was actually not a radical neck 
dissection.  

Although the Veteran contends that that his VA physician told 
him that he had not received a radical neck dissection, the 
Board notes that the May 2005 unofficial operation report by 
Dr. W.Z. specifically indicates that "I elected to go ahead 
with the modified radical neck dissection."  The unofficial 
report also goes on to describe that the physician clamped 
off the Veteran's jugular vein in order to excise the tumor, 
due to the difficulty of excising location adjacent to the 
jugular vein, and that tissue from the tumor mass was sent 
for biopsy.  This additional medical record merely clarifies 
the nature of the procedure to remove the tumor.  

In a May 18, 2005 official medical record time stamped 
subsequent to the unofficial operation report notes, Dr. W.Z. 
found a post-operative diagnosis of metastatic squamous cell 
carcinoma to the right of the neck, with unknown primary 
site.  
A May 27, 2005 VA tumor board medical record from the 
Veteran's right radical neck dissection shows a diagnosis of 
"tumor mass adjacent to jugular vein, lymph node with 
metastatic moderately poorly differentiated squamous cell 
carcinoma...[t]he vein is not involved."  The Board finds that 
what the Veteran's May 2005 VA neck surgeon indicated in his 
operation report is inapposite to what the March 2009 VHA 
reviewing oncologist noted.  Reviewed in conjunction with the 
evidence previously considered, the Board finds that this 
additional medical evidence does not demonstrate that the 
Veteran's throat cancer disorder is related to service or any 
incident thereof, including as due to asbestos exposure.  

The July 2, 2009 Board decision weighed the medical opinions 
of record, finding that the weight of the competent medical 
opinion was against the Veteran's claim.  The additional 
evidence now being considered does not address the etiology 
of the Veteran's throat cancer, so has no tendency to relate 
the throat cancer to service.  Further, it does not identify 
the primary site of the cancer, which as the March 2009 VHA 
examiner noted is the primary concern when dealing with 
lesions in the neck.  The May 18, 2005 unofficial operation 
report, which contains more detailed procedures of the 
Veteran's modified radical neck dissection, in no way affects 
or modifies the underlying basis for the March 2009 VHA 
examiner's underlying opinion - that the neoplastic process 
that the Veteran developed, that of squamous cell carcinoma 
metastatic to the right side of the neck of unknown primary 
site, was not related to exposure to asbestos.  

There is no evidence that the Veteran developed throat cancer 
in service or within a year of discharge from service.  In 
addition, there is no medical or lay evidence showing 
treatment for the condition since discharge from service 
until the present.  Such evidence weighs against a finding of 
continuity of symptomatology after service.  In addition, the 
evidence shows that the cancer was not diagnosed after 
service until 2005.  The weight of the medical opinion 
evidence weighs against linking the Veteran's throat cancer 
with the Veteran's military service, including as due to 
asbestos exposure.  Not only is there no opinion in favor of 
the Veteran, the medical opinions of record tend to weigh 
against the Veteran, including the most recent VHA oncology 
opinion in March 2009.  In sum, the evidence of record, 
including this unofficial May 2005 operation report, has not 
demonstrated that the criteria for a grant of service 
connection, either directly or presumptively, have been met 
for throat cancer.  



Accordingly, the Board finds that the preponderance of all 
the evidence, specifically including the additional May 2005 
VA unofficial operation report and the Veteran's contention, 
is against this claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable, and the claim for service connection for 
throat cancer must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23353 
(April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection by a 
letter in February 2006, before the adverse rating decision 
that is the subject of this appeal.  In an April 2006 letter 
the Veteran was given the specific notice required by 
Dingess, supra.  In the present appeal, because the service 
connection claim is being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess, supra.  

With respect to VA's duty to assist the Veteran, the RO has 
obtained the Veteran's service treatment records and VA 
medical records.  The Veteran has also been provided VA 
medical examinations, with opinions, including a specialist 
opinion.  The record also contains private medical records.  
The Veteran has submitted various articles and medical 
treatise information.  The Veteran testified before the 
undersigned.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any additional obtainable pertinent records to 
support the Veteran's claim.  In sum, the Board is satisfied 
that the originating agency properly processed the Veteran's 
claim after providing the required notice and that any 
procedural errors in the development and consideration of the 
claim by the originating agency were insignificant and non-
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for throat cancer is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


